DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budagavi et al (PCC Core Experiments for Category 2) for the same reasons as set forth in Sec. 9 of the last OA, date 2/4/22.
Budagavi, in Figs. 1, 2, 5, and 6 discloses the same apparatus for obtaining a global matched patch as specified in claim 7 of the present invention, comprising a memory containing instructions (e.g. encoder/decoder memory); and a processor (e.g. encoder/decoder) in communication with the memory and upon execution of the instructions, being configured to perform operations (e.g. Fig. 1), wherein N is an integer greater than 2 (frames of the video stream); the operations comprising obtaining patch sets of N frames of point clouds (e.g. Fig. 6); performing a matching operation (e.g. Fig. 5, 24-34) on a patch in sq-1 candidate global matched patch sets and an unmatched patch in a patch set of a qth frame of point cloud, to obtain sq candidate global matched patch sets (e.g. 23-33), wherein at least one of the sq candidate global matched patch sets is a set of patches that have a matching relationship (e.g. Fig. 6) across N1 frames of point clouds (e.g. subsequent frames), the N1 frames of point clouds represent at least a portion (e.g. 44-54) of the N frames of point clouds (e.g. usable positions), and q = {1, 2, ..., N-1}; and after the N frames of point clouds are processed, obtaining M global matched patch sets based on sN-1 candidate global matched patch sets (e.g. subsequent frames), wherein one of the M global matched patch sets is a set of patches that have a matching relationship (e.g. usable position) across at least a portion of the N frames of point clouds (e.g. Fig. 6), M is an integer less than or equal to sN-1.  
With respect to claims 8-12, Budagavi also discloses traversing the candidate global matched patch sets, and performing a matching operation on one or more patches in a kth candidate global matched patch set (e.g. 42-52) and a w3th patch in the patch set of the qth frame of point cloud (e.g. step 3), wherein the w3th patch is an unmatched patch in the patch set of the qth frame of point cloud (e.g. step 4); and when a t3th patch matches the w3th patch, storing the w3th patch in the kth candidate global matched patch set (e.g. occupancy map), wherein the kth candidate global matched patch set is comprised in the sq candidate global matched patch sets, and the t3th patch is any one of the one or more patches (e.g. subsequent frames); when the one or more patches in the kth candidate global matched patch set do not match any unmatched patch in the patch set of the qth frame of point cloud, clearing or deleting the kth candidate global matched patch set (e.g. smoothing); after the matching operation is performed on the patch in the sq-1 candidate global matched patch sets and the unmatched patch in the patch set of the qth frame of point cloud, if there are still d unmatched patches in the patch set of the qth frame of point cloud, adding d candidate global matched patch sets, and storing the d unmatched patches in the added d candidate global matched patch sets (e.g. temporally consistent patch packing), wherein the sq candidate global matched patch sets comprise the added d candidate global matched patch sets and the sq- candidate global matched patch sets (e.g. find usable positions); determining the sN-i candidate global matched patch sets as the M global matched patch sets; or determining, as the M global matched patch sets, candidate global matched patch sets (e.g. best matched patch) each in which a quantity of patches is greater than or equal to a first threshold in the sN-1 candidate global matched patch sets (e.g. step 2).
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. Applicant asserts on p. 9 of the Remarks that the prior art fails to disclose N is greater than 2.  However, it is noted that Budagavi discloses an apparatus for obtaining a global matched patch for a video stream using video compression and decompression.  Although the Figures only illustrate patches between 2 frames, one of ordinary skill in the art would have had no difficulty in recognizing that a video bitstream inherently consists of more than 2 frames.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419